DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 12/14/2021.  Claims 1-5, 8-15 and 18-20 are pending.  Claims 1, 8-15 and 18-20 have been amended, claims 6-7 and 16-17 have been canceled and no claims have been added.
	Claims 11-20 were previously interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant has amended the corresponding claims to replace “module” with “circuit,” providing sufficient structure withdraw the invocation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claims 11-20 are no longer interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Further, claims 11-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (in relation to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, rejection).  Applicant has amended or canceled the corresponding claims and, therefore, the rejection has been withdrawn.
	Claims 6 and 16, were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (U.S. Patent Pub. No. 2017/0139826) in view of Lee (KR 101880190) in further view of Zhou (U.S. Patent Pub. No. 2019/0095109).
Regarding claim 1, Sugimori teaches a data storage device comprising: 
a nonvolatile memory apparatus (non-volatile memory 70 – [0020]) including a plurality of memory blocks (non-volatile memory 70 includes a plurality of blocks 35 – [0035]); and 
a controller configured to control the nonvolatile memory apparatus, wherein the controller is configured to (GC manager 60 instructs the read/write controller 40 to move data stored – [0069]): 
determine update frequency for data stored in first memory blocks of the plurality of memory blocks (GC manager 60 may select a block 72; GC manager 60 refers to the access frequency management table 62 and acquires access frequency information corresponding to the valid cluster (target valid cluster) selected in the present loop (S112) – [0066]-[0068]), 
control the nonvolatile memory apparatus to store hot data among the data stored in the first memory blocks in second memory blocks of the plurality of memory blocks (When it is determined that the value of the access frequency information is equal to or greater than the threshold (Yes in S114), the GC manager 60 instructs the read/write controller 40 to move data stored in the target valid cluster to the first GC block 72B (S116) – [0069]), 
the hot data indicating data having the update frequency exceeding preset threshold update is frequency (the GC manager 60 determines whether or not a value of the access frequency information corresponding to the target valid cluster is equal to or greater than a threshold (S114) – [0068]), 
	Sugimori may not necessarily teach set garbage collection execution conditions of the first memory blocks and the second memory blocks to be different from each other, and control the nonvolatile memory apparatus to perform garbage collection for the first memory blocks and the second memory blocks according to the garbage collection execution conditions for the first memory blocks and the second memory 
Lee teaches set garbage collection execution conditions of the first memory blocks and the second memory blocks to be different from each other (garbage collection for a hot block and garbage collection for a cold block – pgs. 4-5; Figs. 3-4), and 
control the nonvolatile memory apparatus to perform garbage collection for the first memory blocks and the second memory blocks according to the garbage collection execution conditions for the first memory blocks and the second memory blocks set to be different from each other (performing garbage collection on the hot block and performing garbage collection on the cold block – pgs. 4-5; Figs. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugimori to further perform garbage collection differently based on the hot/cold data blocks (once distinguished/grouped together), as taught by Lee.  “The reason for separating the garbage collection of the hot block from the garbage collection of the cold block is that after the garbage collection is performed, the copy-backed block follows the attribute of the page to be copied.”  “That is, if the pages to copy back are hot, the blocks that perform the copyback are designated hot blocks and vice versa.”  “Therefore, since the write request that caused the garbage collection is processed in the block in which the copyback is performed, it is fit to the property of the page.”  (Lee; pgs. 4-5; Figs. 3-4).  
	Sugimori and Lee may not necessarily teach wherein the controller changes the threshold update frequency based on the number of erases or writes of the first memory blocks.
	Zhou teaches wherein the controller changes the threshold update frequency based on the number of erases or writes of the first memory blocks (Both access frequency thresholds and access time thresholds can be either static or dynamic, and may be changed in response to user input or to various computer system operating conditions and parameters – Zhou; [0059]-[0060]; accesses/access frequency including the number of read/write accesses/operations made to a particular group of data units – Zhou; [0033] and [0038]; note, a block stored on a flash memory chip must be erased before data can be written, or programmed – Zhou; [0002]; i.e. the threshold for determining what data is hot/cold may be updated/changed dynamically based on the number of writes to the group of memory/memory block(s) and, at least in part, erases). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugimori and Lee to dynamically adjust the threshold level for determining what data is considered hot and/or cold, as taught by Zhou.  The suggestion/motivation for doing so is “to take advantage of the beneficial characteristics of a variety of data storage devices.”  “The access characteristics of certain data within the data storage system, such as a required or specified access time or access frequency, however, may change over time, in response to data usage patterns by software application.”  “For example, a required or specified access time or (Zhou; [0021]).

Regarding claim 2, Sugimori, Lee and Zhou teach wherein the 32controller determines the update frequency based on a number of times of referring to logical addresses of the data stored in the first memory blocks (based on a value indicating access frequency to a logical address range mapped to the valid data – Abstract; by referring to an access frequency management table 62, which indicates access frequency (more specifically, overwrite frequency) with respect to each LBA range – Sugimori; [0047]) during a write operation (in response to a write command – Sugimori; [0062]-[0063]).  

Regarding claim 3, Sugimori, Lee and Zhou teach 5wherein the controller controls the nonvolatile memory apparatus to store hot data among the data stored in the first memory blocks in second memory blocks (When it is determined that the value of the access frequency information is equal to or greater than the threshold (Yes in S114), the GC manager 60 instructs the read/write controller 40 to move data stored in the target valid cluster to the first GC block 72B (S116) – Sugimori; [0069]) during a write operation for updating the data stored in the first memory blocks (in response to a write command – Sugimori; [0062]-[0063]).  

Regarding claim 4, Sugimori, Lee and Zhou teach wherein the controller controls the nonvolatile memory apparatus to store the hot data in the second memory blocks (When it is determined that the value of the access frequency information is equal to or greater than the threshold (Yes in S114), the GC manager 60 instructs the read/write controller 40 to move data stored in the target valid cluster to the first GC block 72B (S116) – Sugimori; [0069]) when the garbage collection is performed for the first memory blocks (GC manager 60 selects a block for garbage collection (block for GC) (S110); The block for GC is a block 72 from which data are to be moved (GC target block) when the GC manager 60 operates to perform garbage collection – Sugimori; [0066]).  

Regarding claim 5, Sugimori, Lee and Zhou teach wherein the controller controls the nonvolatile memory apparatus to perform the garbage collection by setting as the garbage collection execution condition the number of invalid pages or the number of valid pages 20included in each of the plurality of memory blocks (the GC manager 60 may refer to the block management table 52 and select a block 72 with the lowest valid data ratio among all blocks 72 in the second status as the block for GC – Sugimori; [0066]).  

Regarding claims 11-15, claims 11-15 comprise the same or similar limitations as claims 1-5, respectively, and are, therefore, rejected for the same or similar reasons.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (U.S. Patent Pub. No. 2017/0139826) in view of Lee (KR 101880190) in view of Zhou (U.S. Patent Pub. No. 2019/0095109) in further view of Rabii (U.S. Patent Pub. No. 2010/0281230).
Regarding claim 8, while Sugimori, Lee, and Zhou teach to change the threshold update frequency based on the number of erases or writes of the memory block (Both access frequency thresholds and access time thresholds can be either static or dynamic, and may be changed in response to user input or to various computer system operating conditions and parameters – Zhou; [0059]; based on writes – Zhou; [0033] and [0038]; at least in part, based on erases – Zhou; [0002]; see also claim 1 rejection above), Sugimori, Lee and Zhou may not necessarily teach the controller changes the threshold update frequency to be low when the number of erases or writes of the first memory blocks is high, and the controller changes the threshold update frequency to be high when the number of erases or writes of the first memory blocks is low.
Rabii teaches wherein the controller changes the threshold update frequency to be low when the number accesses of the first memory blocks is high (This policy can be adjusted up or down (i.e., to higher or lower threshold values); During times when there is a low volume of access traffic, the threshold value indicating when a particular block of data becomes “hot” can be adjusted downward – Rabii; [0037]), and 
changes the threshold update frequency to be high when the number of accesses of the first memory blocks is low (This policy can be adjusted up or down (i.e., to higher or lower threshold values); during times when there is a high volume of read transactions (i.e. access traffic), the threshold indicating when a particular block of data becomes “hot” can be adjusted upward – Rabii; [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugimori, Lee and Zhou to adjust the threshold level of what data is deemed “hot” and where it is located based on the access frequency of the data, as taught by Rabii.  The suggestion/motivation for doing so is to improve performance of a storage by intermixing relatively expensive electronic storage, such as SSDs, with relatively inexpensive magnetic storage, such as HDDs.  “Typically, users or administrators of such storage servers identify and isolate frequently accessed (i.e., “hot”) data that could most benefit from being stored in the faster SSDs, with the remaining data being stored on the HDDs.”  (Rabii; [0005]). Therefore it would have been obvious to combine the Sugimori, Lee and Zhou with Rabii for the benefits shown above to obtain the invention as specified in the claim.  
Therefore, Sugimori, Lee, Zhou and Rabii teach wherein the controller changes the threshold update frequency (Both access frequency thresholds and access time thresholds can be either static or dynamic, and may be changed in response to user input or to various computer system operating conditions and parameters – Zhou; [0059]) to be low (This policy can be adjusted up or down (i.e., to higher or lower threshold values); During times when there is a low volume of access traffic, the threshold value indicating when a particular block of data becomes “hot” can be adjusted downward – Rabii; [0037]) when the number of erases or writes of the first memory blocks is high (when the number of accesses are high – Rabii; [0037]; including write/erase accesses – Zhou; [0033], [0038] and [0002] as provided above), and 
changes the threshold update frequency (Both access frequency thresholds and access time thresholds can be either static or dynamic, and may be changed in response to user input or to various computer system operating conditions and parameters – Zhou; [0059]) to be high (This policy can be adjusted up or down (i.e., to higher or lower threshold values); during times when there is a high volume of read transactions (i.e. access traffic), the threshold indicating when a particular block of data becomes “hot” can be adjusted upward – Rabii; [0037]) when the number of erases or writes of the first memory blocks is low (when the number of accesses are low – Rabii; [0037]; including write/erase accesses – Zhou; [0033], [0038] and [0002] as provided above).  

Regarding claim 18, claim 18 comprises the same or similar limitations as claim 8 and is, therefore, rejected for the same or similar reasons.  

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (U.S. Patent Pub. No. 2017/0139826) in view of Lee et al. (KR 101880190) in view of Zhou (U.S. Patent Pub. No. 2019/0095109) in further view of Zhang (U.S. Patent Pub. No. 2016/0179386).
Regarding claim 9, Sugimori, Lee, and Zhou may not necessarily teach wherein, is when the number of invalid pages is set as the garbage collection execution condition, the controller sets the number of invalid pages, which is the garbage collection execution condition of the second memory blocks, to be larger than the number of invalid pages which is the garbage collection execution condition of the first memory blocks.
Zhang teaches wherein, is when the number of invalid pages is set as the garbage collection execution condition, the controller sets the number of invalid pages, which is the garbage collection execution condition of the second memory blocks, to be larger than the number of invalid pages which is the garbage collection execution condition of the first memory blocks (Blocks having hot data will have a more rapid increase in invalid pages than pages having cold data; the effect is that hot blocks will become candidates for garbage collection more frequently than cold blocks; if the hot data could be concentrated in one set of blocks and the cold data in another set of blocks, the write amplification would be reduced as, on the average, there would be a smaller number of valid pages that would have to be relocated so as to reclaim a block (i.e. garbage collection of the hot data blocks being executed more frequently (i.e. garbage collection execution condition) because of the more rapid increase in invalid pages) – Zhang; [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugimori, Lee and Zhou to perform garbage collection differently on hot and cold data blocks based on data having more rapid increases in invalid data, as taught by Zhang.  The suggestion/motivation for doing (Zhang; [0066]).  Therefore it would have been obvious to combine the Sugimori, Lee and Zhou with Zhang for the benefits shown above to obtain the invention as specified in the claim.  

Regarding claim 10, Sugimori, Lee, Zhou and Zhang teach wherein, when the number of valid pages is set as the garbage collection execution condition, the controller sets the number of valid pages, which is the garbage collection execution condition of the second 34memory blocks, to be smaller than the number of valid pages which is the garbage collection execution condition of the first memory blocks (Blocks having hot data will have a more rapid increase in invalid pages than pages having cold data; the effect is that hot blocks will become candidates for garbage collection more frequently than cold blocks; if the hot data could be concentrated in one set of blocks and the cold data in another set of blocks, the write amplification would be reduced as, on the average, there would be a smaller number of valid pages that would have to be relocated so as to reclaim a block (i.e. garbage collection of the hot data blocks being executed more frequently (i.e. garbage collection execution condition) because of the more rapid increase in invalid pages, which directly results in fewer valid pages) – Zhang; [0066]).  Examiner notes, the results/effects between claims 9 and 10 share equivalence.  When a more rapid increase in invalid pages/data occurs in hot blocks, by contrast, fewer valid pages/data remain.  Correlating to cold data blocks, less access/writes/etc. occur, which results in less invalid pages (i.e. and more valid pages) in comparison to the hot data blocks and requires less of a need to perform garbage collection on the cold data blocks.  Thus, hot data blocks have more invalid data (resulting in less valid data) and cold data blocks have less invalid data (resulting in more valid data), resulting in the requirement to perform garbage collection more frequently on hot data blocks than cold data blocks (based on their resulting invalid/valid data) (i.e. more invalid pages (resulting in fewer valid pages) in hot data blocks, as compared to cold data blocks, trigger garbage collection more frequently in hot data blocks).

Regarding claims 19-20, claims 19-20 comprise the same or similar limitations as claims 9-10, respectively, and are, therefore, rejected for the same or similar reasons.  

Response to Arguments
Applicant’s arguments, see pgs. 13-16, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1, 6-7, 11 and 16-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou (U.S. Patent Pub. No. 2019/0095109).  Zhou teaches the capability of dynamically adjusting the access frequency threshold for changing the number/proportions of what (see claim 1 rejection above; and for example, Zhou; [0059]-[0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,606,937 – “Cache insertion based on threshold access frequency;” Adjusting threshold access frequency based on cache pressure and cache occupancy – Col. 9: line 50 – Col. 10: line 38; Fig. 4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./           Examiner, Art Unit 2137                                                                                                                                                                                             /RYAN BERTRAM/Primary Examiner, Art Unit 2137